Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
 
As filed, claims 14-17, 19-24, 26, and 27 are pending, wherein claims 26 and 27 are new; and claims 1-13, 18, and 25 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/11/2022, with respect to claims 14-25, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 14, 15, 17-22, 24, and 25 by the combined teaching of Brown and Zahoor is withdrawn
The § 103(a) rejection of claims 14-16 and 23 by the combined teaching of Saito and Zahoor is withdrawn per amendments.  In addition, the Examiner agreed with the Applicant that compound 15 of Saito is not prima facie obvious over the instant compound of 
    PNG
    media_image1.png
    92
    109
    media_image1.png
    Greyscale
in the newly added claims 26 and 27 because the unexpected superior activity of the abovementioned instant compound in promoting ex-vivo tibia length and elevating ALP activity when compared to unsubstituted indirubin-3’-oxime and other substituted indirubin-3’-oximes (e.g. 5,6-dichloroindirubin-3’-oxime and 6-chloro-5’-nitroindirubin-3’-oxime for the tibia length comparison; and 5-bromoindirubin-3’-oxime for the ALP activity comparison).

The § 103(a) rejection of claims 19-22 by the combined teaching of Saito and Zahoor is maintained because claim 19 is still prima facie obvious over compound 2 of Saito, because instant variable R1 still include methoxy when instant variable R2 is H.
For the reasons stated above, in addition to the reasons stated in the previous office action, which is shown below, the 103 rejection is maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 14, 15, and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0016087, hereinafter Wu.

Regarding claims 14, 15, and 19-22, Wu, for instance, teaches the compound of 5-chloro-indirubin or composition thereof can be used to treat osteoporosis or longitudinal bone growth disorders, such as short stature, dwarfism, and precocious puberty, in an animal or human subject.

    PNG
    media_image2.png
    265
    250
    media_image2.png
    Greyscale
 (structure of 5-chloro-indirubin)
Wherein instant variable X is O; instant variable R1 is Cl; and instant variable R2 is H


    PNG
    media_image3.png
    194
    315
    media_image3.png
    Greyscale
(paragraph 0111)

    PNG
    media_image4.png
    70
    316
    media_image4.png
    Greyscale
(paragraph 0145)

    PNG
    media_image5.png
    70
    314
    media_image5.png
    Greyscale
(paragraph 0148)

    PNG
    media_image6.png
    64
    316
    media_image6.png
    Greyscale
(paragraph 0160)

    PNG
    media_image7.png
    265
    319
    media_image7.png
    Greyscale
(paragraph 0167) 
    PNG
    media_image8.png
    229
    308
    media_image8.png
    Greyscale
(paragraph 0074)

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	“Synthesis of methoxy- and bromo-substituted indirubins and their activities on apoptosis induction in human neuroblastoma cells”, hereinafter Saito; and
(b)	“Indirubin-3’-Oxime Reverses Bone Loss in Ovariectomized and Hindlimb-Unloaded Mice Via Activation of the Wnt/β-Catenin Signaling”, hereinafter Zahoor.

	Both abovementioned publications can be found in PTO-892 form mailed on 3/18/2021.


Regarding claims 19-22:
Determining the scope and contents of the prior art:   
a)	Saito, for instance, teaches the following compound 2 as indirubin-3’-oxime derivatives as chemotherapy drugs toward human neuroblastoma, wherein compound 2 is drawn to instant variable X as O; instant variable R1 as methoxy; and instant variable R2 as H.


    PNG
    media_image9.png
    79
    518
    media_image9.png
    Greyscale
(abstract)

    PNG
    media_image10.png
    443
    314
    media_image10.png
    Greyscale
 (pg. 5371, Figure 1, compound 2)

b)	Zahoor, for instance, teaches that intraperitoneal injection of indirubin-3’-oxime increased bone mass and reversed bone loss in an ovariectomized mouse model of age-related osteoporosis via activation of the Wnt/β-catenin signaling.  In addition, indirubin-3’-oxime restored mass and density of bone in hindlimb-unloaded mice compared with control, suspended mice, demonstrating bone-restoration effects in non-aged–related osteoporosis.  Lastly, indirubin-3’-oxime enhances osteoblast differentiation.


    PNG
    media_image11.png
    194
    719
    media_image11.png
    Greyscale

(abstract)


    PNG
    media_image12.png
    504
    745
    media_image12.png
    Greyscale
(pg. 1198, Fig. 1)

Ascertaining of the difference between the prior art and the claim at issue:   
explicitly teach the abovementioned substituted indirubin-3’-oxime to increase bone mass/density and reverse bone loss in osteoporosis, as well as enhancing osteoblast differentiation.

b)	Zahoor, for instance, does not explicitly teach its indirubin-3’-oxime to be substituted.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the therapeutic utility of the substituted indirubin-3’-oximes of Saito, to include bone loss reversal in osteoporosis, as well as bone mass/density enhancement, as taught by Zahoor, in order to arrive at the instantly claimed process because there is a reasonable expectation of success that the substituted indirubin-3’-oximes of Saito can also reverse bone loss and enhance bone mass/density in osteoporosis.  The difference between the indirubin-3’-oximes of Saito and Zahoor is the substitution, wherein the indirubin-3’-oximes of Saito is substituted and the indirubin-3’-oxime of Zahoor is unsubstituted.  Both shared a common pharmacophore of indirubin-3’-oxime, and the therapeutic property of such pharmacophore, as taught by Zahoor, is Wnt activation, and such activation has shown to reverse bone loss and enhance bone mass/density in osteoporosis. All of which indicated that the instant process is prima facie obvious over the combined teaching of Saito and Zahoor.

Claims 14, 15, 17, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teaching of:
(a)	“Structural Basis for the Synthesis of Indirubins as Potent and Selective Inhibitors of Glycogen Synthase Kinase-3 and Cyclin-Dependent Kinases”, hereinafter Polychronopoulos; 
(b)	“GSK-3β Function in Bone Regulates Skeletal Development, Whole-Body Metabolism, and Male Life Span”, hereinafter Gillespie; and 
(c)	Wu.

Regarding claims 14, 15, 17, 19-22, and 24:
Determining the scope and contents of the prior art:   
(a)	Polychronopoulos, for instance, teaches the compounds of 6-chloroindirubin and 6,5-dichloroindirubin as GSK-3α/β inhibitors.

    PNG
    media_image13.png
    138
    717
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    13
    707
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    13
    706
    media_image15.png
    Greyscale

(pg. 939, Table 1, compound No. 5d and 5e)

(b)	Gillespie, for instance, teaches that inhibition of both GSK-3α/β can increase bone growth ex vivo.

    PNG
    media_image16.png
    168
    510
    media_image16.png
    Greyscale

(pg. 2, 4th paragraph)

(c) 	Wu, for instance, teaches that the abovementioned compound of 5-chloro-indirubin or composition thereof can be used to treat osteoporosis or longitudinal bone growth disorders, such as short stature, dwarfism, and precocious puberty, in an animal or human subject	
In order to treat the abovementioned longitudinal bone growth disorders, the Examiner finds that the abovementioned 5-chloro-indirubin of Wu would inherently promote an increase in longitudinal bone length, and such inherent feature need not be recognized by Wu at the time of the invention, according to the guidance in MPEP 2112(II).

Ascertaining of the difference between the prior art and the claim at issue:   
(a)	Polychronopoulos, for instance, does not explicitly teach that GSK-3α/β inhibitors can be used to promote bone length or to treat bone growth disorder in an animal or human subject.

explicitly teach the compounds of 6-chloroindirubin and 6,5-dichloroindirubin as GSK-3α/β inhibitors.

(c) 	Wu, for instance, does not explicitly teach the compounds of 6-chloroindirubin and 6,5-dichloroindirubin.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the therapeutic utility of the abovementioned compounds of Polychronopoulos to include treatment of osteoporosis or longitudinal bone growth disorders, such as short stature, dwarfism, and precocious puberty, in an animal or human subject, via the promotion of an increase in longitudinal bone length, as taught by Wu, in order to arrive at the instantly claimed process because the abovementioned compounds of Polychronopoulos are GSK-3α/β inhibitors, and inhibition of both GSK-3α/β can increase bone growth, according to the abovementioned disclosure of Gillespie and thus, there is a reasonable expectation of success that the abovementioned compounds of Polychronopoulos can treat osteoporosis or longitudinal bone growth disorders, such as short stature, dwarfism, and precocious puberty, in an animal or human subject.  In addition, 5-chloro-indirubin of Wu is a positional isomer of 6-chloroindirubin of Polychronopoulos.  MPEP 2144.09(II) states that compounds which are positional isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compound possess similar properties.  .

Allowable Subject Matter
Claims 26 and 27 are allowed.

Claims 16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 14, 15, 17, 19-22, and 24 are rejected.
Claims 26 and 27 are allowed.
Claims 16 and 23 are objected.
Claims 1-13, 18, and 25 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626